DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendment to Title of the Specification
Applicant’s amendment to the title of the specification (see applicant’s submission of 2/21/2021) makes the title more descriptive, and as such, the amendment is hereby entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee (EP 2 888 729 B1) of prior record, hereinafter Rhee, in view of Sakurai (US 2009/0039168), hereinafter Sakurai.  Note that a copy of Rhee reference, which is in English, was included with the office action of 12/24/2020. 

Regarding claims 1 and 19, Rhee (refer to Figure 2; also see Figure 1 and 3) teaches a display apparatus, comprising: 
a wiring board (100, see page 4, para  44 which describes 100 may be a “circuit board”) having wiring electrodes (200, para 45 that describes 200 as “first electrodes”); 
a conductive adhesive layer (300, para 50 describes 300 as “anisotropic conductive film”) covering the wiring electrodes; and 
a plurality of semiconductor light emitting devices (400, para 50) coupled to (para 50) the conductive adhesive layer (300) and electrically connected to the wiring electrodes (para 50), wherein 
the conductive adhesive layer (300) has a plurality of adhesive regions (302, para 49 describes 302 as “conductive regions” of 300) coated in a patterned shape (each 302 is shown directly above each 200 in Figure 2, noting that 414 is not shown in Figure 2 but illustrated in Figure 3) on each electrode (414, see Figure 3 and para 57) of the plurality of semiconductor light emitting devices (400), and spaced apart (by regions 301, see para 49 describes 301 as “non-conductive regions” of 300) from each other on the wiring board (100);

Rhee does not teach “an insulating material is disposed between the plurality of adhesive regions to fill between the plurality of semiconductor light emitting devices and wherein the insulating material is formed of a material different from that of the conductive adhesive layer” (as recited in claim 1), and further that (as recited in claim 19) the plurality of adhesive regions are interposed between the side surfaces of the plurality of semiconductor light emitting devices “and the insulating material”. 
Sakurai (US 2009/0039168) teaches that when a semiconductor device (16, para 69) is electrically coupled to a substrate (34, para 69) by a conductive adhesive regions  (28, para 59), it is difficult to maintain a consistent separation gap (S of Figure 3, see para 68);  and that the above problem can be solved by an insulating material (36 of Figure 5; see para 98) that is disposed between (best seen in Figure 5; see para 99) the adhesive regions (28) to fill the location of the gap and wherein the insulating material is formed of a material different from that of the conductive adhesive layer (para 99). 
It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Rhee that an insulating material is disposed between the plurality of adhesive regions to fill between the plurality of semiconductor light emitting devices (to maintain gap, as explained above) and wherein the insulating material is formed of a material different from that of the conductive adhesive layer, and further that (as recited in claim 19) the plurality of adhesive regions are interposed between the side surfaces of the plurality of semiconductor light emitting 
Whereas claim 19 is a product claim, the claim recites a method of steps therein, i.e. “coated” (to the extent it refers to a specific process of applying a material). Therefore, the claim amounts to a product by process claim. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Regarding claim 2, Rhee (refer to Figure 2) teaches the display apparatus of claim 1, wherein the plurality of adhesive regions (302, which are part of 300) have at least an anisotropic conductive adhesive (ACA) – see para 48 which describes 300 as “anisotropic conductive film”. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rhee and Sakurai , as applied to claim 2 above, and further in view of Kim (KR-20110001481-A) .

Regarding claim 3, Rhee (refer to Figure 2) teaches the display apparatus of claim 2, but does not teach “a white pigment is added to the anisotropic conductive adhesive”. Kim teaches that in a display apparatus utilizing anisotropic conductive adhesive like an anisotropic conductive film (see English abstract section “USE”), it is known to use add a white pigment to the anisotropic conductive adhesive (see English abstract section “NOVELTY”). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Rhee so that “a white pigment is added to the anisotropic conductive adhesive”.  The ordinary artisan would have been motivated to modify Rhee for at least the purpose of assisting in forming a high definition image (see English abstract section “ADVANTAGE”)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rhee, Sakurai , as applied to claim 2 above, and further in view of Kim, and still further in view of Okada (JP-62179780-A) of prior record, hereinafter Okada. A copy of the English abstract of Okada was included with the office action of 12/24/2020.

Regarding claim 4, Rhee (refer to Figure 2) teaches the display apparatus of claim 2, but does not teach “an inorganic powder is added to the anisotropic conductive adhesive”.  The teaching to add white pigment to the anisotropic conductive adhesive has already been addressed in view of Kim for claim 3. Further, Okada (JP-62179780-3, which is also white and inorganic (see English abstract under the heading “BASIC-ABSTRACT”). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Rhee so “an inorganic powder is added to the anisotropic conductive adhesive”.  The ordinary artisan would have been motivated to modify Rhee for at least the purpose of assisting in forming a high definition image (see English abstract of Kim - section “ADVANTAGE”) using common inorganic white material powders as fillers such as ZnO, talc, CaCO3 (see English abstract of Okada under the heading “BASIC-ABSTRACT”).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AJAY ARORA/Primary Examiner, Art Unit 2892